Citation Nr: 1710116	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-37 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for schizophreniform disorder with paranoia (also claimed as severe depression, anxiety, and bipolar disorder).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1985 to February 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In a June 2008 decision, the RO, inter alia, found that no new and material evidence had been received to reopen a previously denied claim for PTSD.  In a September 2009 decision, the RO found that no new and material evidence had been received to reopen a previously denied claim for schizophreniform disorder. 

The Board remanded the matter to the RO in May 2011 and March 2016 for further development.  A March 2016 Board decision found that new and material evidence had been received, and both claims were reopened and remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board notes that this case has been remanded on two previous occasions, and regrets the further delay inherent in yet another remand.  Nonetheless, given the state of the record, the Board has no recourse but to remand the case once again.

The March 2016 remand directed the AOJ to contact the Veteran and request that he identify each correctional facility of incarceration and obtain all outstanding treatment records, to specifically include all treatment records for any mental health conditions.  The Veteran was also to be provided with a VA Form 21-4142, Authorization and Consent to Release Information to assist in obtaining the information.  A May 2016 letter was sent to the Veteran in accordance with the above directive, and the Veteran did not respond.  Upon review, the P.O. Box listed for the Veteran on the May 2016 letter did not match the P.O. Box listed for the Veteran on a January 2016 Report of Contact.  Therefore, the Veteran may not have received the letter and another letter should be sent to the Veteran requesting the above information. 

Furthermore, in July 2016 the AOJ issued and mailed to the Veteran a supplemental statement of the case (SSOC); the SSOC was returned to the AOJ as undeliverable.  Thereafter (in August 2016), the Veteran updated his address with VA, and the SSOC was not then remailed to his current address of record.  As this is a due process violation, corrective action is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran at his current address of record and request that he identify each correctional facility of incarceration and obtain all outstanding treatment records, to specifically include all treatment records for any mental health conditions.  Provide the Veteran with VA Form 21-4142, Authorization and Consent to Release Information, to assist in obtaining the information.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159.  Note: a letter in the file from the Veteran dated in March 2017 states that he was about to be moved to another facility.  Please verify the Veteran's address prior to sending the above notice. 

2.  Then review the record; ensure all development sought has been completed as instructed; and readjudicate the claims.  If any claim remains denied, issue an appropriate SSOC, which considers all evidence listed in the July 2016 SSOC and any additional relevant evidence resulting from this remand (mailing it to the Veteran's address of record at the time); afford the Veteran and his representative opportunity to respond; and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




